El Juez A sootado Sr. del Toro,
emitió la opinión del tribunal.
Antonio Morales Lebrón, como administrador judicial de *524la herencia de don Angel Franceschi, entabló una demanda en la Corte de Distrito de Ponce contra José Leopoldo Des-sús en cobro de treinta mil dólares. En la demanda se ale-garon snbstancialmente los siguientes hechos: que Frances-chi era acreedor de la Sucesión Serrallés por la suma de $30,000; que vencida la deuda, el acreedor concedió un nuevo plazo al deudor y pidió y obtuvo que en el nuevo documento otorgado apareciera como acreedor Dessús “con el fin de que éste se entendiera en el cobro del citado pagaré, a su vencimiento, y le entregara el montante del mismo”; que Franceschi murió, y que prevalido Dessús de la sustitución indicada, cobró y aplicó a su propio beneficio los treinta mil dólares.
El demandado admitió en su contestación que Franceschi fué acreedor de la Sucesión Serrallés por la suma especifi-cada, pero negó que la sustitución se hiciera en la forma alegada por el demandante, y a su vez alegó que con ante-rioridad al vencimiento de la obligación, Franceschi y el demandado convinieron en que el primero cedería al segundo el valor y montante de dicha obligación en pago de servicios prestados por el demandado a Franceschi, y que dueño del crédito, lo cobró en efecto para sí a su vencimiento.
Trabada de tal modo la contienda, se celebró la vista en la que ambas partes presentaron prueba, y la corte dictó finalmente sentencia declarando la demanda sin lugar. Y contra esa sentencia fué que se interpuso el presente recurso de apelación.
Todo se reduce en este pleito a una cuestión de prueba. No hay discusión con respecto a la existencia del crédito y al hecho de que fué cobrado por Dessús. Tampoco la hay con respecto a que la deuda constaba en un pagaré expedido a favor de Dessús. La controversia consiste en que el deman-dante sostiene que Franceschi siguió siendo dueño del crédito hasta su muerte, correspondiendo hoy su propiedad a sus herederos, y el demandado sostiene que Franceschi le tras-*525mitió legalmente la propiedad del crédito en pago de servicios que le Rabia prestado.
Hemos examinado cuidadosamente la prueba y a nuestro juicio justifica la sentencia dictada.
En el acto de la vista presentó el demandante dos testa-mentos ológrafos otorgados por Franceschi, uno en 1877 y otro en 1895 con una nota aclaratoria puesta en 1898. Fran-cesehi murió en Juana Díaz, P. R., en 1916. El primer testa-mento es muy interesante para penetrar en la verdad de este caso. Es corto y copiado textualmente dice así:
“Yo, el abajo firmado, declaro que a ini muerte la casa material cue poseo en el vecino pueblo de Juana Díaz como también la tienda de mercería que hay en ella, y que se halla al frente el joven Leopoldo Dessús, quiero que se le adjudique como propiedad legítima sin tener que darle cuenta a nadie pues se halla desempeñada com-pletamente, encargo también a todas las autoridades y a mis her-manos en particular que bajo ningún pretexto tengan que molestar ni pedir cuenta al joven Leopoldo Dessús, poseedor de la casa y tienda, pues religiosamente le soy deudor de esa cantidad y mucho más pues hace muchos años que se halla a mis servicios. Y para que tenga el competente valor como si fuese hecho por Escribano Real, 'firmo el presente en la Ciudad de Ponce, a los veinte días del mes de octubre de mil ochocientos setenta y siete.— (Firmado) Angel Franceschi.”
Dicho testamento fué sustituido por el de 1895, bajo el cual murió Franceschi. En él el testador expresa su volun-tad de que sus bienes sean divididos en tres partes iguales y así repartidos entre sus herederos que nombra, a saber: José Leopoldo Dessús, y sus sobrinos Juan y José María Franceschi, residentes en Córcega, Francia.
Por medio de documentos solemnes otorgados por Fran-ceschi conocemos, pues, en cuánto apreciaba los servicios que le había prestado el demandado. Hace más de cuarenta años consignó que religiosamente le era deudor de las' sumas que representaban los bienes especificados en el primer testa-mento “y mucho más pues hace muchos años” (esto se es-cribía en 1877), “que se halla a mis servicios.”
*526De la prueba testifical aportada por el mismo demandado se deduce que mientras subsistió el establecimiento mercan-til, Dessús continuó de dependiente en él, y cuando Frances-chi ya viejo y medio ciego se retiró a su bogar, a su lado constantemente estuvo el demandado asistiéndole y sirvién-dole basta el momento de su muerte.
También presentó el demandante cierta prueba documen-tal que demuestra que requerido Dessús para que entregara al administrador judicial los bienes dejados a su falleci-miento por Franceschi, entre otros entregó treinta mil dó-lares en efectivo que existían en la caja del finado.
La prueba del demandado es convincente. Consiste en la declaración de tres testigos, Francisco María Franceschi, hermano de Angel, Ermelindo Zalazar, Director Gerente del Crédito y Ahorro Ponceño, y el propio demandado. El her-mano se muestra perfectamente enterado del traspaso del crédito y el traspaso se hizo con la intervención del gerente de la indicada institución bancaria. Dessús, bajo juramento, en la silla del testigo, sostiene lo alegado en la demanda y lo explica.
Se argumenta por el apelante que desprendiéndose de la evidencia que Franceschi era un avaro, no se concibe su liberalidad para con Dessús. No estamos conformes. Fran-ceschi acumuló un capital y al parecer vivía muy modesta-mente. Nunca contrajo matrimonio. No tenía herederos forzosos. Dessús vivió con él, trabajó con él, fué su em-pleado, su sirviente, su amigo. No tuvo nunca asignado un sueldo fijo por su trabajo. Sus servicios duraron alrede-dor de cincuenta años. Nada reclamó. Nadie estaba en me-jores condiciones que Franceschi para apreciar el justo valor de aquella dedicación completa de lo mejor de una vida al beneficio suyo. Y Franceschi procedió correctamente. El traspaso del pagaré representa el pago de los servicios ma-teriales. La declaración de heredero y la asignación de la tercera parte • de su herencia, representa la gratitud y el *527aprecio no ya de servicios materiales, sino de acciones bon-dadosas. La prueba de nna simpatía sentida, el ejercicio vo-luntario de una facultad que no hay derecho ni a investigar, ni a coartar en un caso como el presente. No vemos que exista incompatibilidad alguna entre ambos actos.
Hemos dicho que Franceschi no tenía herederos forzosos. Sin embargo, deseamos hacer constar que forma parte de los autos una solicitud de intervención presentada a nombre de la menor Eosalina Eicci, que fue denegada por la corte de distrito. La solicitud se basaba en que se había iniciado un pleito a nombre de la dicha menor pidiendo que fuera declarada hija natural reconocida de Angel Franceschi. La demanda en dicho pleito se presentó en enero de 1917 y fue excepcionada y contestada solicitando que fuera declarada sin lugar. No consta qué sentencia se dictó, si alguna se ha dictado en el asunto, pero es conveniente hacer notar que éste pleito sobre cobro de dinero no se falló hasta abril de 1918 y no aparece que la menor volviera a gestionar su in-tervención en el mismo.
• La resolución de la corte fué correcta porque habiéndose simplemente entablado una demanda pidiendo el reconoci-miento, no constando- éste en forma auténtica y fehaciente, no podía otorgarse a la menor el derecho a intervenir con el carácter de hija natural reconocida en este pleito. Ricci v. Sepúlveda, Juez de Distrito, Ponce. 25 D. P. R. 911.
No tiene fuerza alguna, a nuestro juicio, la contención del apelante de que la corte de distrito infringió el artículo 1247 del Código Civil que, en su último párrafo dice:
“También deberán hacerse constar por escrito, aunque sea pri-vado, los demás contratos en que la cuantía de las prestaciones de uno o de los dos contratantes exceda de 300 dollars.”
En este caso existe el pagaré. Tal documento, hablando por sí mismo, dice que los treinta mil pesos de que se trata se debían al demandado. T a los efectos de penetrar en el origen del traspaso, pudo presentarse y admitirse prueba *528testifical sin violar el precepto contenido en el artículo 1247. Para así sostenerlo nos basta referirnos a la jurisprudencia sentada por esta corte en el caso de Cintrón v. Fernández, 22 D. P. R. 483.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Declarado sin lugar el recurso, y confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.